Citation Nr: 1423462	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 








INTRODUCTION

The Veteran had active service from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDING OF FACT

The evidence of record shows that the Veteran's pulmonary disorder, manifested by chronic bronchitis and COPD, is not causally related to service.


CONCLUSION OF LAW

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis and COPD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his current pulmonary disorder is causally related to pneumonia that he was hospitalized for during service.  The Veteran asserts in his VA Form 9 that he believes that the "deterioration of [his] lungs started" during service and progressed "[f]rom pneumonia to bronchitis to now COPD." He asserts that he was hospitalized twice for symptoms of pneumonia during basic training.  The Veteran indicates that for the rest of his military service he did not require treatment for pneumonia.  However, the Veteran asserts that he has had symptoms since service and that he was repeatedly treated for bronchitis.    

Regarding the Veteran's contentions that he has suffered chronically from respiratory symptoms since service, the Board notes that, certain "chronic conditions," such as (for example) bronchiectasis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of bronchiectasis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claimed pulmonary disorder, to include chronic bronchitis and COPD are not entitled to such a presumption as "chronic conditions," there is no evidence of bronchiectasis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Thus, even though the Veteran alleges continuity of symptomology, the presumption is inapplicable in this case. 

Service treatment records indicate that the Veteran was hospitalized for pneumonia in January 1971 and discharged from the hospital in February 1971.  Service treatment records are silent for any mention of complaints of, or treatment for, bronchitis.  Additionally, at the time of his separation in June 1972 the Veteran's lungs and chest were clinically evaluated as normal.  The Veteran's pneumonia appears to have been an acute and transitory condition that completely resolved well before his discharge. 

Post-service treatment records indicate that the Veteran was treated for acute bronchitis in January 2002 and December 2008.  

A January 2009 VA examination report notes that the Veteran's medical records were reviewed and the Veteran's complaints were recited.  The examiner noted that the Veteran had two inhalers which he used due to a history of chronic bronchitis.  The examiner stated that the Veteran smokes about a half pack of cigarettes a day.  The examiner stated that the Veteran's history of chronic bronchitis included lots of wheezing and shortness of breath.  No history of asthma or fevers was reported.  The Veteran was diagnosed with chronic bronchitis. 

The Veteran had a VA examination in February 2011.  The Veteran was diagnosed with bronchitis and subsequent development of COPD.  The examiner stated that the Veteran reported that he has been diagnosed with acute bronchitis (several times beginning around 2002) and COPD in 2009.  The Veteran complained of symptoms that include shortness of breath and wheezing and there was a history of more than 47 years of tobacco dependence.  The examiner recounted the Veteran's report that he has suffered from recurrent bouts of pneumonia from his military discharge in 1972 until around 2000, but that no hospitalizations were required.  The Veteran does have history of intermittent non-productive cough, productive cough, wheezing, and dyspnea.   However, the examiner noted that there was no history of non-anginal chest pain, hemoptysis, fever, respiratory failure, cor pulmonale, pulmonary hypertension, chronic pulmonary mycosis, asthma, bronchiectasis, or pulmonary embolism.  

Regarding etiology, the February 2011 examiner opined that the Veteran's "bronchitis and subsequent development of COPD is less likely as not (less than 50/50 probability) caused by, or a result of, pneumonia shown during active duty."  The examiner's rationale for this opinion states that "there is no documentation supporting ongoing care and treatment for a bronchitis and/or COPD condition from 1972 - 2000."  The examiner further stated that the "Veteran has significant smoking history which is most likely the cause of his COPD." The examiner noted that the Veteran has "47+ years of tobacco dependence." 

The Board finds that the February 2011 VA examination and accompanying etiology opinion is adequate for several reasons: the examination report recited the relevant history; included a review of the medical records and claims file; undertook a thorough physical examination; and provided an opinion with a complete and well-reasoned rationale that addressed the Veteran's claimed medical problem in relation to the Veteran's assertions and an accurate application of the known facts and circumstances. These factors render the examination report and opinion adequate and consequently is considered highly probative evidence that weighs against the Veteran's appeal.  In this regard, the Board notes that when the VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination requires the examiner must be informed of the full and accurate facts and the Veteran's history.  See Nieves-Rodriguez v. Peake, 21 Vet. App. 23 (2007).  An examination opinion "is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).

While the Veteran can point to a current diagnosis and documentation of in-service pneumonia, the weight of the evidence is against the Veteran's claim because it is not shown that there is a connection, or nexus, between the two.  
   
The Board first notes that there is a lack of persuasive evidence of the Veteran's claims of symptoms since service.  Lack of documentation does not mean that the Board can disregard the Veteran's assertions and does not mean that the Veteran has not in fact had respiratory symptoms since service.  The Veteran is competent to relate many symptoms of respiratory distress that could be associated with a pulmonary ailment, such as shortness of breath, wheezing, etc. However, even if the Board were to assume that the Veteran has suffered from recurrent episodes of respiratory distress, as a lay person, the Veteran is not competent to assert that such symptoms were a manifestation of a specific chronic pulmonary ailment, such as chronic bronchitis, which would require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Moreover, the credibility of the Veteran's assertions are in doubt for a number of reasons.  The Veteran has not been specific in his allegations of the exact nature of the symptoms experienced, or when he had such symptoms, saying only that he has had them since service during the period from 1972 to 2000 (before he began treatment at VA facilities).  The Veteran has acknowledged that he was never hospitalized during this time-frame for pneumonia or other pulmonary disorder.  Indeed, he has not described seeking medical treatment therefor or otherwise reasonably identified medical records to be sought by the Board which might substantiate his claims of recurrent chronic pulmonary ailments, such as bronchitis or COPD, from 1972 to 2000.  The Board notes that "the duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, post-service records indicate that the first documented evidence of a diagnosed respiratory ailment was in January 2002 (treatment for acute bronchitis), and the Veteran did not file a claim for a pulmonary disability until September 2008.    Essentially, there is no competent or credible evidence of a pulmonary disability until 30 years after the Veteran separated from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, there is no competent or credible lay or medical evidence that the Veteran has had recurrent pneumonia or other chronic respiratory disability as asserted by the Veteran over that period. 

The Board has also considered the Veteran's assertions in his VA Form 9, which appear to contend that his smoking history was not that significant and thus not a causative factor in the development of his current pulmonary disorder.  The Veteran states that he "smoke[d] one pack of cigarettes every two and a half to three days" and "smoke[d] the lowest tar and nicotine cigarettes they make" to be very probative.  The Board finds these assertions unpersuasive.  The Veteran's assertion of smoking one pack of cigarettes every 2 and a half to three days is consistent with the history of smoking about a half pack of cigarettes a day recounted by the January 2009 examiner.  The February 2011 VA examiner found this smoking history to be significant, particularly as it was maintained over the decades, and associated it with his current pulmonary condition.    

The Board reiterates that the February 2011 VA examination report and opinion weighs heavily against the Veteran's claim.  While the Veteran clearly has a current pulmonary disability, such disability was determined to be unrelated related to his service by the examiner who conducted a thorough examination and provided a well-reasoned opinion.  The Veteran has not presented any competent or credible lay or medical evidence to the contrary.  

In reaching the conclusion that service connection for a pulmonary disability is not warranted, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.   38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim is denied. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See for eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case notice with regard to the claim of entitlement to service connection for bronchitis and COPD was provided to the Veteran in letters sent in September and November 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As was thoroughly discussed in the section above deciding the merits of the appeal, the record has been fully developed.  This included the procurement of medical records and specifically addressing the Veteran's claim, and with full consideration of the Veteran's contentions.  Moreover, an adequate examination and opinion was provided in February 2011 for the reasons described in the merits section of this decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims of entitlement to service connection for the Veteran's pulmonary disorder that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the evidence present in the claims file is adequate to resolve the issue of service connection.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  

					
ORDER

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis and chronic obstructive pulmonary disease (COPD) is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


